DETAILED ACTION
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Applicant’s submission dated 12/27/2019.  Claims 1–13 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In line 2 of each claim, the claim includes the term 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–5 & 10–13 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1,201,993 to Piyasil et al.
With regard to claim 1, Piyasil discloses a waste treatment unit (abstract) comprising; at least one gasifier (10) having a main receptacle (13) with a waste inlet (16) disposed in the upper section of the receptacle (13) (Fig. 1; ¶ 0028), a syngas outlet (41) (Fig. 1; ¶ 0041), and an ashtray outlet (35) (Fig. 1; ¶ 0040), wherein the gasifier (10)9 comprises: a body comprising: at least one inclined surface (28) disposed in the interior of the receptacle (13) (Fig. 1), with the inclined surface (28) disposed opposite to the waste inlet (16) and with a base disposed such as to generate a depletion shaft (not labeled) between said base and the walls of the receptacle that prevents the passage of waste (Fig. 1); an evacuation tube (37) disposed in the interior of the body which comprises at least a first end corresponding to the syngas outlet (41), such as to create a waste zone in the receptacle (13) that encompasses at least the zone wherein the inclined surface of the body is located (Fig. 1) and wherein the waste that enters 
Piyasil fails to disclose a second end of the evacuation tube disposed in the base of the body.  It would have been an obvious matter of design choice to a second end of the evacuation tube disposed in the base of the body, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Having the evacuation tube extend all the way to the base would have allowed a greater volume for a pathway for the syngas to escape from the pile of solid waste.
With regard to claim 2, Piyasil fails to disclose the body of the evacuation tube has a concentric cone configuration.  It would have been an obvious matter of design choice to use a concentric cone configuration for the evacuation tube, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art when the choice of shape has no significant impact on the operation of the invention.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
With regard to claim 3, Piyasil further discloses the heating means are disposed around the receptacle (13), are disposed in the interior of the receptacle (13), or a combination of both (¶¶ 0022, 0034).
With regard to claim 4, Piyasil further discloses the heating means are disposed in the interior of the body (¶¶ 0022, 0034).
With regard to claim 5, Piyasil further discloses the heating means are disposed around the evacuation tube (37) (Fig. 1; ¶¶ 0022, 0034).
With regard to claim 10, Piyasil further discloses the receptacle is cylindrical (Fig. 1; ¶ 0029).
With regard to claim 11, Piyasil discloses the evacuation tube, not the dividing wall.  Therefore, claim 11 is rejected for the same reasons as claim 1.
With regard to claim 12, Piyasil further discloses the syngas outlet (41) is disposed in the upper section of the receptacle (Fig. 1; ¶ 0041).
With regard to claim 13, Piyasil fails to disclose two waste inlets disposed diametrically opposite to each other in the upper section of the receptacle.  Piyasil does, however, disclose a waste inlet (16) in the upper section of the receptacle (Fig. 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have two waste inlets diametrically opposite to each other, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  Two waste inlets would have allowed the waste to be more evenly distributed and would have provided a redundancy in the event one of the feeders stopped working.
Claims 6–9 are rejected under 35 U.S.C. 103 as being unpatentable over Piyasil in view of US 5,000,101 to Wagner.
With regard to claim 6, Piyasil fails to disclose the heating means are induction coils.  Wagner teaches induction coils (4) used as the heating means (Col. 3, lines 56–59; Fig. 1).  It would have been obvious to one of ordinary skill in the art to combine the waste treatment device of Piyasil with the induction coils of Wagner because such a combination would have 
With regard to claim 7, Piyasil as previously combined with Wagner further discloses the heating means comprise external heating means (Wagner: 4) comprising a sleeve with an induction coil (Wagner: 4) disposed around the receptacle (Wagner: Col. 3, lines 56–59; Fig. 1).
With regard to claim 8, Piyasil as previously combined with Wagner fails to explicitly disclose the external heating means extends from the waste inlet to the waste depletion shaft.  However, Piyasil discloses the reaction vessel extending from the waste inlet (16) to the waste depletion shaft (Fig. 1).  Wagner discloses an induction coil (4) extending from the top to the bottom of a reaction vessel (Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art, when combining the prior art, to extend the induction coil from the top to the bottom of the reaction vessel, which, when modifying Piyasil, would have been from the waste inlet to the waste depletion shaft.
With regard to claim 9, Piyasil as previously combined with Wagner fails to explicitly disclose the external heating means extends from the waste inlet to the ashtray outlet.  However, Piyasil discloses the reaction vessel extending from the waste inlet (16) to the ashtray outlet (Fig. 1).  Wagner discloses an induction coil (4) extending from the top to the bottom of a reaction vessel (Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art, when combining the prior art, to extend the induction coil from the top to the bottom of the reaction vessel, which, when modifying Piyasil, would have been from the waste inlet to the ashtray outlet.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see attached PTO-892.  Applicant is encouraged to review the cited references prior to submitting a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619.  The examiner can normally be reached on 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
May 28, 2021